SearchCore, Inc. 1300 Dove Street, Suite 100 Newport Beach, CA92660 August 3, 2012 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C.20549 Attn: Jennifer Gowetski Re:SearchCore, Inc. Registration Statement on Form S-1 File No. 333-172543 Ladies and Gentlemen: Pursuant to Rule 477 under the Securities Act of 1933, we hereby request the withdrawal of the registrant's registration statement on Form S-1 originally filed on March 1, 2011, as subsequently amended, together with all exhibits thereto.The filing has not been declared effective.No securities have been sold or issued pursuant to the registration statement, and the registrant does not intend to sell or issue any securities in connection therewith. Accordingly, the registrant requests that an order granting withdrawal of the registration statement be issued as soon as possible and be included in the file for the registration statement.The registrant also requests that all fees paid to the Securities and Exchange Commission in connection with the filing of the registration statement be credited to the registrant's account for future use. Please contact me if you have any comments or questions regarding this application. Very truly yours, /s/ James Pakulis James Pakulis Chief Executive Officer
